Exhibit THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR OTHERWISE ASSIGNED IN VIOLATION OF SUCH ACT AND LAWS OR THE PROVISIONS OF THIS WARRANT. WARRANT To Purchase Shares of Northern Oil and Gas, Inc. THIS CERTIFIES THAT, for value received, CIT Group/Equity Investments, Inc., a New Jersey corporation, or its registered and permitted assigns, (“CIT”) is entitled, at any time and from time to time prior to the Expiration Date (as hereinafter defined), to purchase from Northern Oil and Gas, Inc., a Nevada corporation (the “Company”), an aggregate of 300,000 shares (“Warrant Grant”) of common stock, par value $0.001 per share, of the Company (the “Shares”)(subject to adjustment as provided herein), in whole or in part, at a purchase price of five dollars ($5.00) per Share (the “Exercise Price”), all on the terms and conditions and pursuant to the provisions hereinafter set forth. 1.DEFINITIONS.As used in this Warrant, the following terms have the respective meanings set forth below: “Additional Shares” means all Shares issued by the Company after the Closing Date, other than Permitted Shares. “Board” means the Board of Directors of the Company. “Business Day” means any day that is not a Saturday, Sunday or other day when commercial banks are required or permitted by law to be closed in New York City or Houston, Texas. “CIT” has the meaning ascribed to such term in the introductory paragraph to this Warrant. “Closing Date” means February 27, 2009. “Common Stock” means the common stock of the Company, par value $0.001 per share, and any other class of securities into which such securities may hereafter be reclassified or changed into. “Commission” means the U.S. Securities and Exchange Commission. “Company” has the meaning set forth in the opening paragraph of this Warrant. “Conversion Right” has the meaning set forth in Section 2.3 of this Warrant. “Conversion Shares” has the meaning set forth in Section 2.3 of this Warrant. “Convertible Securities” means any security convertible into Shares. “Current Market Price” means, in respect of any Shares on any date herein specified the average of the daily market prices for the ten (10) consecutive Business Days commencing ten (10) Business Days before such date or, at the time of an initial public offering of the Company’s Shares, the initial public offering price.The daily market price for each such Business Day shall be (i)the last sale price on such date on the principal securities exchange on which the Shares are then listed or admitted to trading, (ii)if no sale takes place on such day on any such exchange, the average of the last reported closing bid and asked prices on such day as officially quoted on any such exchange, (iii)if the Shares are not then listed or admitted to trading on any stock exchange, the average of the last reported closing bid and asked prices on such day in the over-the-counter market, as furnished by the National Association of Securities Dealers Automatic Quotation System or the National Quotation Bureau, Inc., (iv)if neither such entity at the time is engaged in the business of reporting such prices, as furnished by any similar firm then engaged in such business, or (v)if there is no such firm, as furnished by any member of the NASD selected mutually by the Majority Holders and the Company or, if they cannot agree upon such selection, as selected by two such members of the NASD, one of which shall be selected by the Majority Holders and one of which shall be selected by the Company. “Direct Competitor” means any person engaged in the oil and gas exploration and production business and operating in the geographical regions or areas where the Company operates. “Exercise Price” has the meaning set forth in the opening paragraph of this Warrant and as adjusted as provided herein. “Expiration Date” means the third (3rd) anniversary of the Closing Date. “Fiscal Quarter” means a fiscal quarter of any Fiscal Year. “Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on December 31st of each calendar year. “Fully Diluted Outstanding” means, when used with reference to Shares, at any date when the number of Shares is to be determined, the total number of all Shares outstanding at such date plus any unexercised Warrant Shares outstanding on such date, plus the number of Shares convertible from any other options or warrants to purchase, or securities convertible into, Shares outstanding on such date. “Holder” means the Person in whose name the Warrant set forth herein is registered on the books of the Company maintained for such purpose and its successors and assigns. 2 “Independent Financial Expert” means an investment banking firm of nationally recognized standing mutually chosen by the Board and the Majority Holders; provided, however, that if the Board and such Holders cannot agree on a mutually acceptable Independent Financial Expert, then such Holders and the Company shall each choose one (1) Independent Financial Expert, and the respective chosen Independent Financial Experts shall agree on another Independent Financial Expert that shall make the determination.The Company shall retain, at its sole cost, all such Independent Financial Experts as may be necessary pursuant to the terms of this Warrant. “Loan Agreement” means that certain Credit Agreement dated as of even date herewith between the Company, CIT and the Lenders party thereto. “Majority Holders” means holders of Warrants exercisable for in excess of 50% of the aggregate number of Shares then purchasable upon exercise of all Warrants, whether or not then exercisable. “NASD” means the National Association of Securities Dealers, Inc., or any successor corporation thereto. “Option” means rights, options or warrants to subscribe for, purchase or otherwise acquire Shares, Convertible Securities or other equity interests in the Company. “Other Property” has the meaning set forth in Section 4.8. “Permitted Shares” means (i)Warrant Shares (ii)Shares issued or issuable on conversion or exercise of Convertible Securities or options or warrants issued or outstanding on the Closing Date, (iii) up to 3,000,000 (as adjusted for stock dividends, splits and similar actions) Shares or Options (and any Shares underlying such Options) that may be issued to officers, directors, employees, consultants and advisors of the Company pursuant to such plans or agreements that the Board of Directors of the Company shall determine, (iv) Shares, Options, or Convertible Securities (and any Shares underlying such Options or Convertible Securities) issued for non-cash consideration pursuant to acquisitions, mergers, financings, drilling activities and other transactions approved by the Board and (v) up to 180,000 Shares to be issued to Cynergy
